CADWALADBR, District Judge.
I concur in the opinion as to the dredge; nevertheless I am of opinion that her fault did not so contribute to the collision as to defeat the right of action at the suit of her owners. The decree is in their favor for their damages to be hereafter ascertained, and to be recovered as may be hereafter decreed. The relation of the tug- with the bark will also be defined hereafter if it shall be requested.
[The court is, at present, inclined to the opinion that each is liable for half of the damages suffered by the bark.
[On the next day the court Intimated a doubt whether any amount could be awarded against the tug, but reserved the point for future consideration, saying that in the mean time the amount of damage suffered by the owners of the dredge should be ascertained.]